 



Exhibit 10.3
NONCOMPETITION AGREEMENT
between
CONOCOPHILLIPS COMPANY,
as Seller,
and
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
as Purchaser.
January 3, 2008

 



--------------------------------------------------------------------------------



 



NONCOMPETITION AGREEMENT
     THIS NONCOMPETITION AGREEMENT (this “Agreement”) is by and between
ConocoPhillips Company, a Delaware corporation (the “Seller”), and Calumet
Specialty Products Partners, L.P., a Delaware limited partnership (the
“Purchaser”), and is being executed and delivered as of January 3, 2008 by the
Seller in favor of, and for the benefit of, the Purchaser, Penreco, a Texas
general partnership (the “Partnership”), and the other Indemnitees (as
hereinafter defined).
Recitals
     A. As a general partner of the Partnership, the Seller has obtained
extensive and valuable knowledge and confidential information concerning the
businesses of the Partnership.
     B. The Purchaser, the Seller and the other general partner of the
Partnership entered into an Agreement with Respect to the Sale of Partnership
Interests in Penreco, a Texas General Partnership, dated as of October 19, 2007
(the “Purchase Agreement”), which provides that the Purchaser or its assignee
shall purchase all of the general partner interests in the Partnership (the
“Purchase”). Certain capitalized terms used in this Agreement are defined in
Section 18, and other defined terms not defined herein have the meanings given
such terms in the Purchase Agreement.
     C. In order to induce the Purchaser to cause its affiliate, Calumet
Penreco, LLC, to consummate the transactions contemplated by the Purchase
Agreement, the Seller is entering into this Agreement.
Agreement
     In order to induce the Purchaser to consummate the transactions
contemplated by the Purchase Agreement, and for other good and valuable
consideration, the Seller agrees as follows:
     1. Restriction on Competition. In consideration of the purchase of the
Partnership interests and the business of the Partnership and goodwill
associated therewith, the Seller covenants to the Purchaser that, for a period
of five years from the Transaction Date (the “Non-Competition Period”), without
the prior written consent of the Purchaser (which consent may be withheld in the
sole and absolute discretion of the Purchaser) and except as provided in
Section 2, neither the Seller nor any Affiliate of the Seller will (i) engage in
the business of marketing, manufacturing or distributing any Competing Product
within the Restricted Territory, (ii) solicit or influence, or attempt to
solicit or influence, any customer, or any Person that known by the Person
engaged in such solicitation, influence, or attempted solicitation or influence
to be, or within the twelve-month period preceding the date of this Agreement to
have been, a purchaser of a Competing Product from the Partnership to purchase a
Competing Product from any Person other than the Purchaser or its Affiliates,
(iii) solicit or influence, or attempt to solicit or influence, any Person
(excluding any Person seconded to the Partnership by Seller and excluding any
member of the management committee of the Partnership) that is, or within the
twelve-month period preceding the date of this Agreement was, an employee,
officer, director, agent, supplier or independent contractor of the Partnership
to terminate its relationship with the Purchaser or its Affiliates, or otherwise
interfere or attempt to interfere in any way with the

1



--------------------------------------------------------------------------------



 



Purchaser’s or its Affiliates’ relationships with any of the foregoing, or any
others or (iv) employ or engage or otherwise retain the services of, or recruit
or solicit therefore, any Person who is, or within the twelve-month period
preceding the date of this Agreement was, an employee or officer of the
Partnership, excluding any Person seconded to the Partnership by Seller and
excluding any member of the management committee of the Partnership, provided
that Seller may employ or engage or otherwise retain the services of, or recruit
or solicit therefore, any Person after such Person’s employment with the
Partnership or any successor of the Partnership has been terminated.
     2. Exceptions to Restriction on Competition. Nothing in this Agreement
shall prevent Seller or any of Seller’s Affiliates from engaging in any of the
following activities:
          (a) reselling any base oil manufactured by Excel Paralubes, a Texas
general partnership, or any successor thereto, provided that no such base oil
shall be sold as or represented to be USP, NF or technical white oils or the
international equivalents;
          (b) acting as a distributor of base oil manufactured by S-Oil
Corporation, or any successor thereto (including base oil with a viscosity less
than 60 SUS at 100 F), provided that no such base oil shall be sold as or
represented to be USP, NF or technical white oils or the international
equivalents and no such base oil shall be sold as or represented to be a
solvent;
          (c) manufacturing or purchasing white oils and selling or reselling
white oils packaged in drums or smaller containers (and not in bulk) in the same
manner as such entity has engaged in such activity during the twelve-month
period preceding the date of this Agreement, including any reformulations of
such products adopted over time in the ordinary course of business;
          (d) manufacturing or purchasing Competing Products and selling or
reselling Competing Products to the extent that Seller needs to include such
products in its line in industrial lubricants in order to complete a customer
offering, provided that revenues from sales of refrigeration oils and compressor
lubes shall not exceed five percent of revenues attributable to Seller’s total
industrial lubricant product line; or
          (e) carrying on the business of any entity or associated with any
asset or group of functionally related assets acquired by Seller or any entity
which is wholly owned, directly or indirectly, by Seller’s ultimate parent,
provided that the revenue of such entity or asset(s) attributable to the sale of
Competing Products to third parties shall not constitute more than 15% of the
total revenue of such entity or asset(s) in substantially the same manner as
during the twelve-month period preceding the date of such acquisition.
     3. Confidentiality. The Seller agrees that it shall hold all Confidential
Information in strict confidence and shall not at any time (whether during or
after the Non-Competition Period) (a) reveal, report, publish, disclose or
transfer any Confidential Information to any Person (other than the Purchaser),
(b) use any Confidential Information for any purpose or (c) use any Confidential
Information for the benefit of any Person (other than the Purchaser), except to
the extent necessary to enable Seller to file tax returns with respect to income
attributable to the Partnership or the proceeds of the sale of its general
partnership interest in the

2



--------------------------------------------------------------------------------



 



Partnership, or to participate in any audit or resolution of any dispute related
to such taxes, and except to the extent otherwise required by applicable law.
     4. Representations and Warranties. The Seller represents to the Purchaser
that it is willing and able to engage in businesses that are not restricted
pursuant to this Agreement and that enforcement of the restrictive covenants set
forth in this Agreement will not be unduly burdensome to the Seller. The Seller
acknowledges that its agreement to the restrictive covenants set forth in this
Agreement is a material inducement and condition to the Purchaser’s willingness
to enter into the Purchase Agreement and the other agreements contemplated
thereby, to consummate the transactions contemplated thereby and to perform its
obligations thereunder. The Seller acknowledges and agrees that the restrictive
covenants and remedies set forth in this Agreement are reasonable as to time,
geographic area and scope of activity and do not impose a greater restraint than
is necessary to protect the goodwill and legitimate business interests of the
Purchaser and its Affiliates.
     5. Equitable Relief. The Seller acknowledges and agrees that the Purchaser
would be irreparably harmed by any violation of the restrictive covenants set
forth in this Agreement and that, in addition to all other rights and remedies
available to the Purchaser at law or in equity, the Purchaser will be entitled
to injunctive and other equitable relief to prevent or enjoin any such
violation. If the Seller or any Affiliate of the Seller violates this Agreement,
the period of time during which the provisions thereof are applicable will
automatically be extended for a period of time equal to the time that such
violation began until such violation permanently ceases.
     6. Indemnification. Without in any way limiting any of the rights or
remedies otherwise available to any of the Indemnitees, the Seller shall
indemnify and hold harmless each Indemnitee against and from any loss, damage,
injury, harm, detriment, lost opportunity, liability, exposure, claim, demand,
settlement, judgment, award, fine, penalty, tax, fee (including attorneys’
fees), charge or expense (whether or not relating to any third-party claim) that
is directly or indirectly suffered or incurred at any time (whether during or
after the Non-Competition Period) by such Indemnitee, or to which such
Indemnitee otherwise becomes subject at any time (whether during or after the
Non-Competition Period), and that arises directly or indirectly out of or by
virtue of, or relates directly or indirectly to, (a) any inaccuracy in or breach
of any representation or warranty contained in this Agreement, or (b) any
failure on the part of the Seller to observe, perform or abide by, or any other
breach of, any restriction, covenant, obligation or other provision contained in
this Agreement.
     7. Non-Exclusivity. The rights and remedies of the Purchaser, the
Partnership and the other Indemnitees under this Agreement are not exclusive of
or limited by any other rights or remedies which they may have, whether at law,
in equity, by contract or otherwise, all of which shall be cumulative (and not
alternative). Without limiting the generality of the foregoing, the rights and
remedies of the Purchaser, the Partnership and the other Indemnitees under this
Agreement, and the obligations and liabilities of the Seller under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations. Nothing in this Agreement shall
limit any of the Seller’s obligations, or the rights or remedies of the
Purchaser,

3



--------------------------------------------------------------------------------



 



the Partnership or any of the other Indemnitees, under the Purchase Agreement;
and nothing in the Purchase Agreement shall limit any of the Seller’s
obligations, or any of the rights or remedies of the Purchaser, the Partnership,
or any of the other Indemnitees, under this Agreement. No breach on the part of
the Purchaser, the Partnership or any other party of any covenant or obligation
contained in the Purchase Agreement or any other agreement shall limit or
otherwise affect any right or remedy of the Purchaser, the Partnership or any of
the other Indemnitees under this Agreement.
     8. Court Modification. Notwithstanding the foregoing, if any restrictive
covenant set forth in this Agreement is found by a court of competent
jurisdiction to contain limitations as to time, geographic area or scope of
activity that are not reasonable or not necessary to protect the goodwill or
legitimate business interests of the Purchaser and its Affiliates, then such
court is hereby authorized and directed to reform such provisions to the minimum
extent necessary to cause the limitations contained in this Agreement as to
time, geographical area and scope of activity to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and
legitimate business interests of the Purchaser and its Affiliates (including,
after the Closing, the Partnership). The Seller acknowledges that the Purchaser
and its Affiliates (including, after the Closing, the Partnership) have a
worldwide market and therefore have need of a worldwide geographic restriction.
     9. Governing Law; Waiver of Jury Trial. This Agreement shall be construed
in accordance with, and governed in all respects by, the laws of the State of
Texas (without giving effect to principles of conflicts of laws). THE SELLER
IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL
PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF
THIS AGREEMENT.
     10. Waiver. No failure on the part of the Purchaser, the Partnership or any
other Indemnitee to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of the Purchaser, the Partnership or any
other Indemnitee in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No Indemnitee shall be deemed to have waived any
claim of such Indemnitee arising out of this Agreement, or any power, right,
privilege or remedy of such Indemnitee under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such Indemnitee; and
any such waiver shall not be applicable or have any effect except in the
specific instance in which it is given.
     11. Successors and Assigns. Each of the Purchaser, the Partnership and the
other Indemnitees may freely assign any or all of its rights under this
Agreement to any Person acquiring all or substantially all of the Partnership or
the assets and business of the Partnership, without obtaining the consent or
approval of the Seller. Except as so provided, this Agreement may not be
assigned without the consent of the Seller (which consent may be withheld in the
sole and absolute discretion of the Seller). This Agreement shall be binding
upon the Seller and its

4



--------------------------------------------------------------------------------



 



successors and assigns, and shall inure to the benefit of the Purchaser, the
Partnership and the other Indemnitees.
     12. Attorneys’ Fees. If any legal action or other legal proceeding relating
to this Agreement or the enforcement of any provision of this Agreement is
brought against the Seller, the prevailing party shall be entitled to recover
reasonable outside attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).
     13. Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
     14. Construction. Whenever required by the context, the singular number
shall include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders. Any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be applied in the
construction or interpretation of this Agreement. Neither the drafting history
nor the negotiating history of this Agreement shall be used or referred to in
connection with the construction or interpretation of this Agreement. As used in
this Agreement, the words “include” and “including,” and variations thereof,
shall not be deemed to be terms of limitation, and shall be deemed to be
followed by the words “without limitation.” Except as otherwise indicated in
this Agreement, all references in this Agreement to “Sections” are intended to
refer to Sections of this Agreement.
     15. Survival of Obligations. Except as specifically provided herein, the
obligations of the Seller under this Agreement (including its obligations under
Sections 2 and 6) shall survive the expiration of the Non-Competition Period.
The expiration of the Non-Competition Period shall not operate to relieve the
Seller of any obligation or liability arising from any prior breach by the
Seller of any provision of this Agreement.
     16. Obligations Absolute. The Seller’s obligations under this Agreement are
absolute and shall not be terminated or otherwise limited by virtue of any
breach (on the part of the Purchaser, the Partnership, any other Indemnitee or
any other Person) of any provision of the Purchase Agreement or any other
agreement, or by virtue of any failure to perform or other breach of any
obligation of the Purchaser, the Partnership, any other Indemnitee or any other
Person.
     17. Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Seller and the the Purchaser.
     18. Defined Terms. For purposes of this Agreement:
          (a) “Affiliate” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person; provided that in no event shall (i) Chevron Phillips Chemical, L.L.C.,
or its subsidiaries, (ii) Excel Paralubes and/or (iii) WRB Refining LLC be
deemed to be “Affiliates” of Seller.

5



--------------------------------------------------------------------------------



 



          (b) “Competing Product” shall mean any and all of the products
described on Exhibit A attached hereto.
          (c) “Confidential Information” means any non-public information
(whether or not in written form and whether or not expressly designated as
confidential) relating directly or indirectly to the Purchaser, the Partnership
or any of the Purchaser’s other subsidiaries or relating directly or indirectly
to the business, operations, financial affairs, performance, assets, technology,
processes, products, contracts, customers, licensees, sublicensees, suppliers,
personnel, consultants or plans of the Purchaser, the Partnership or any of the
Purchaser’s other subsidiaries (including any such information consisting of or
otherwise relating to trade secrets, know-how, technology, inventions,
prototypes, designs, drawings, sketches, processes, license or sublicense
arrangements, formulae, proposals, research and development activities, customer
lists or preferences, pricing lists, referral sources, marketing or sales
techniques or plans, operations manuals, service manuals, financial information,
projections, lists of consultants, lists of suppliers or lists of distributors);
provided, however, that “Confidential Information” shall not be deemed to
include information (a) that is or becomes generally available to the public
other than as a result of a disclosure by Seller in violation of this Agreement;
(b) that Seller possessed on a non-confidential basis prior to Seller’s receipt
of that information from Purchaser or the Partnership, unless Seller has reason
to believe the information came into Seller’s possession as a result of a breach
of a contractual, legal or fiduciary obligation of confidentiality to Purchaser
or the Partnership or any other party with respect to the information; or
(c) that Seller receives on a non-confidential basis after the execution of this
Agreement from a source other than Purchaser or the Partnership that is not
known by Seller, after due inquiry, to be bound by a contractual, legal or
fiduciary obligation of confidentiality to Purchaser, the Partnership or any
other party with respect to the information.
          (d) “Indemnitees” means (i) the Purchaser, (ii) the Partnership, and
(iii) the successors and assigns of each of the Purchaser and the Partnership.
          (e) “Person” means any (i) individual, (ii) corporation, general
partnership, limited partnership, limited liability partnership, trust, company
(including any limited liability company or joint stock company) or other
organization or entity or (iii) governmental body or authority.
          (f) “Restricted Territory” means anywhere in the world.
[The remainder of this page is intentionally blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Seller and the Purchaser have duly executed and
delivered this Agreement as of the date first above written.

             
 
                Seller
ConocoPhillips Company
 
           
 
  By:   /s/ Gregory J. Goff    
 
           
 
  Name:   Gregory J. Goff    
 
           
 
  Title:   Vice-President    
 
           
 
                Purchaser
Calumet Specialty Products Partners, L.P.
By Calumet GP, LLC, its General Partner
 
           
 
  By:   /s/ R. Patrick Murray II    
 
           
 
  Name:   R. Patrick Murray II    
 
           
 
  Title:   Vice-President and
Chief Financial Officer    
 
           

7



--------------------------------------------------------------------------------



 



Exhibit A
Competing Products

     
White Oils
  Includes all products sold or represented to be USP, NF or technical white
oils and the international equivalents. This also includes similarly regulated
lube oils and greases.
 
   
Petroleum Sulfonates
  Includes petroleum sulfonates formed from acid treatment of petroleum
fractions
 
   
Solvents
  Includes petroleum derived, non fuels products within the 250 F to 750 F
boiling range and with a viscosity less than 60 SUS at 100 F. Such products
include, but are not limited to, mining solvents, drilling solvents, rolling
oils and ink oils. Excluded are benzene, toluene, xylene, high aromatics
compressor wash oil and cyclohexane.
 
   
Cable Fillers
  Includes petrolatum and oil based fillers and flooding compounds used in cable
manufacturing primarily to prevent water intrusion.
 
   
Petrolatum
  Includes high molecular weight waxes and wax/oil blends derived from dewaxing
high viscosity base oils such as bright stock. Most are refined to meet USP
purity requirements.
 
   
Compressor Lubes
  Includes products conforming to USDA H-1 requirements (or the international
equivalent) or produced using a white oil base.
 
   
Refrigeration Oils
  Includes yellow and white refrigeration oils.
 
   
Gelled Hydrocarbons
  All Geahlene based products. Geahlene means a number of proprietary products
consisting of a mixture of hydrocarbon(s)

 



--------------------------------------------------------------------------------



 



     
 
  and a blend of one or more polymers which form a gel-type network as described
in, but not limited to, U.S. Patent #5,221,534 and in pending and subsequent
patents.

In addition to the above listing, Competing Products includes any products
represented as meeting technical, NF, USP or equivalent international
specifications.

2